Citation Nr: 0028110	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-41 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Entitlement to service connection for right leg disorder, 
right shoulder disorder, and a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that determination, the RO denied the veteran's 
application to reopen a claim for service connection for a 
back disability because new and material evidence had not 
been submitted.  The RO also denied the claims for service 
connection for a right shoulder disorder, right leg disorder, 
and a nervous condition.  

With respect to the claims for service connection for right 
leg disorder, right shoulder disorder, and a nervous 
condition,  the Board notes that the RO improperly developed 
those claims on a new and material evidentiary basis.  Having 
reviewed the record, the Board notes the veteran first filed 
a claim for service for those disorder in October 1995.  
There is no record of any prior claims or of a prior final 
adjudication of those disorders.  Therefore, this matter has 
been recharacterized as indicated on the cover of this 
decision.  

In July 2000, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  Subsequent to the hearing, 
the veteran submitted additional evidence consisting of an 
opinion dated in August 2000 of Luigi Parisi, M.D regarding 
the etiology of the veteran's back disability.  While such 
statement was not accompanied by a waiver of RO review, its 
consideration for the limited purpose reflected below will 
not prejudice the veteran, since it is the basis of favorable 
action.  

During the course of his appeal, the veteran has mentioned a 
number of disorders which he asserts resulted from the motor 
vehicle accident in service, including a hearing problem, 
right hip disorder and strokes.  The issues of service 
connection for such have not been adjudicated by the RO to 
date and they are referred for such appropriate action.  


FINDINGS OF FACTS

1.  In a February 1974 rating action, the RO denied service 
connection for a back disorder; the veteran was notified of 
the denial within that same month; he did not file an appeal.  

2.  New evidence has been associated with the claims file 
since the February 1974 rating decision that, when considered 
alone or in conjunction with the evidence previously of 
record, is relevant and probative of the issue under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the claim.  

3.  The claim for service connection for a back disorder is 
plausible.  

4.  Inasmuch as that the evidence does not reflect a current 
diagnosis for a right leg disorder or evidence of such in 
service, the veteran's claim for service connection for a 
right leg disorder is not plausible.  

5.  Inasmuch as the evidence does not reflect a current 
diagnosis for a right shoulder disorder or evidence of such 
in service, the veteran's claim for service connection for a 
right shoulder disorder is not plausible.  

6.  Inasmuch as the evidence does not reflect a current 
diagnosis for a nervous condition, the veteran's claim for 
service connection for a psychiatric disorder is not 
plausible.  





CONCLUSIONS OF LAW

1. The RO's February 1974 decision denying the claim for 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  

2.  New and material evidence has been presented, and the 
claim for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (1999).  

3.  The claim for service connection for a back disorder is 
well grounded. 38 U.S.C.A § 5107(a) (West 1991).  

4.  The claims for service connection for a right leg 
disorder, right shoulder disorder, and a nervous condition 
are not well grounded.  38 U.S.C.A § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The RO denied service connection for a back disorder in a 
February 1974 decision.  The evidence before the RO at the 
time of that rating action included the veteran's service 
records.  The service medical records show that the veteran 
was injured as a result of an accident involving a trailer in 
April 1968 and that he sustained multiple bruises and 
abrasions.  There were no fractures or lacerations.  The 
wounds were cleaned and dressed.  In addition, letters dated 
in March 1968 from the veteran's Battery Commander and 
Chaplain addressed to the veteran's relatives indicated that 
the veteran sustained bruises and abrasions when struck by a 
truck while on guard duty and that the veteran had not 
sustained any injuries as a result thereof.  Subsequent 
medical records including the report a separation examination 
dated in April 1969 do not reflect complaints, findings, or a 
diagnosis pertaining to a back disorder.  The veteran 
specifically denied recurrent back pain.  

The evidence also included the report of a VA compensation 
and pension examination dated in April and May 1972.  X-rays 
of the lumbosacral spine associated with the examination 
revealed an incomplete spondylolysis of the neural arch of 
the body at L-5 at levoscoliosis of the lower lumbar spine.  
A physical examination of the spine showed normal motion of 
the spine in all directions; spasm in the lumbosacral region 
on impact of the heels and pain on torsion were noted.  The 
diagnosis with regard to the spine included incomplete 
spondylolysis of the L-5 at the levoscoliosis of the lower 
lumbar spine.  

Based on the foregoing, the RO determined that the veteran's 
back disability constituted a constitutional or developmental 
abnormality which is not a recognized disability under the 
law.  The RO subsequently notified the veteran of its 
determination in February 1974; however, the veteran did not 
appeal.  

Following an attempt to reopen the claim, the RO determined 
that new and material evidence to reopen the veteran's claim 
for service connection for a back disorder had not been 
submitted in April 1996.  The veteran subsequently timely 
perfected an appeal.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  
Thus, the Board notes that the February 1974 RO decision, 
which denied the veteran's claim for service connection for a 
low back disability, is final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis, or, 
in this case, since the RO's February 1974 decision.  Evans 
v. Brown, 9 Vet. App 273, 282-83 (1993).  

The evidence associated with the claims file since the 
February 1974 rating decision includes duplicate copies of 
letters dated in May 1968 of the veteran's Battery Commander 
and Chaplain, the transcript of a personal hearing before a 
hearing officer dated in September 1996, several private 
medical studies, reports and statements dated from December 
1993 to August 2000 regarding treatment for the veteran's 
back disability and an opinion pertaining to the etiology of 
the back disability, and the transcript of the July 2000 
travel Board hearing.  

When the RO denied the veteran's claim in February 1974, it 
determined that the veteran's back disability diagnosed as 
incomplete spondylolysis of the L-5 at the levoscoliosis of 
the lumbar spine was a constitutional or developmental 
abnormality not considered a disability under the law.  

The Board notes the evidence submitted subsequent to the 
prior rating action includes private studies of the 
lumbosacral spine which reflect additional diagnoses 
pertaining to the lumbar spine since February 1974.  
Significantly, studies dated in December 1993 reflect 
diagnoses consisting of degenerative changes of L4-L5 areas 
of the lumbar spine, bilateral pars inter-articularis defects 
of the L4-L5 and an abnormal soft tissue within the right 
neural foramen.  A March 2000 magnetic resonance imaging 
(MRI) of the lumbosacral spine reflects diffuse degenerative 
lumbar disc change, grade I L5-S1 spondylolisthesis, 
bilateral L5-S1 neural foraminal stenosis, and probably 
bilateral L5 spondylolysis suspected in the sagittal plane.  
Notably, the evidence includes an opinion dated in August 
2000 of Luigi Parisi, M.D.  Dr. Parisi noted that the veteran 
has had back pain since the April 1968 service accident, that 
the veteran has scars from the injury, and that a recent MRI 
shows spine damage in the same area of the pain.  The doctor 
opined that the veteran's back disability is directly related 
to the service accident in April 1968.  

The Board finds that this evidence is "new" because it was 
not physically of record when the RO denied the claim in 
February 1974, and it is not otherwise cumulative of the 
evidence that was on file at the time of that decision.  In 
addition, the Board finds that this evidence is relevant and 
probative and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  That is, it 
is "material."  See 38 C.F.R. § 3.156; Hodge, supra.  As 
new and material evidence has been presented, the criteria 
for reopening the claim for service connection for a back 
disability are met.  In that the claim is reopened, it must 
be considered on a de novo basis.  

De Novo Consideration

Having reopened the veteran's claim for service connection 
for a back disability, the Board must next determine whether 
the claim is well grounded.  See Elkins, 12 Vet. App. at 218-
19.  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Here, the Board finds that the same evidence that constitutes 
new and material evidence to reopen the claim-namely Dr. 
Parisi's August 2000 opinion-is sufficient to well ground the 
claim, as that evidence establishes that currently claimed 
disability and a nexus between that disability and service.  
Hence the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

In that the record includes a medical opinion linking the 
veteran's back disability to service, the claim is, at least, 
plausible.  Hence, the claim for service connection for a 
back disability is well-grounded.  However additional 
development is warranted before an adjudication on the merits 
may be rendered.  This matter is further addressed in the 
REMAND portion of this decision.  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

However, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "[a] plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(June 22, 1998).  If a claimant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994). Furthermore, a claim that is not well grounded 
must be denied.

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Establishing a claim for service connection as well grounded 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps, supra (expressly adopting definition of well-
grounded claim set forth in Caluza, supra); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993)

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this matter, the veteran asserts that he developed a right 
leg disorder, right shoulder disorder, and nervous condition 
as a result of service.  As noted previously, the veteran was 
involved in a trailer injury in April 1968, but the evidence 
does not reflect that he sustained any injuries to right leg 
or right shoulder.  Further, he himself did not report having 
any right leg or shoulder disabilities at the time of service 
separation (other than leg cramps and unspecified swollen or 
painful joints), when he filed his initial claim for VA 
benefits in 1972, and on VA examination in 1972.   

With respect to the claimed right leg disorder, post service 
private medical records dated in March 1994 and February 2000 
reflect that the veteran complained back pain which radiated 
down to the right lower extremity.  The Board notes, however, 
that there is no evidence of a diagnosis of a right leg 
disability.  In that connection, the Board must find that the 
veteran's claim for service connection for a right leg 
disorder is not well grounded.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Similarly, the claim for service connection for a right 
shoulder disorder is not plausible in that there is no 
current diagnosis for such a disorder, nor was such shown to 
be present in service.  Id.  

With respect to the veteran's claim for service connection 
for a nervous condition, the Board notes that the veteran 
reported a history of depression and excessive worry at a 
separation examination dated in April 1969.  However, there 
is no diagnosis of a current psychiatric disability.  In 
fact, a private medical record dated in March 1994 reflects 
that the veteran's mental status was normal.  The veteran 
himself conceded at the hearing before the Board that he had 
not received a diagnosis of any psychiatric disorder, nor had 
he received any medical treatment.  He testified that he did 
have depression, for which he used an over-the-counter herbal 
supplement.  In the absence of a current diagnosis for a 
psychiatric disorder, the Board must conclude that the 
veteran's claim is not well grounded.  Id.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for right leg disorder, right shoulder 
disorder, and nervous condition are well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice than any additional relevant 
evidence may exist that, if obtained, would make the 
veteran's claim well grounded.  See McKnight v. Gober, 131 
F.2d 1483, 1485 (Fed. Cir. 1997).  

As noted in the introductory section of this decision, the RO 
adjudicated the veteran's claims for service connection for 
right shoulder disorder, right leg disorder, and a nervous 
condition on a new and material evidentiary basis.  The 
Board, however, has disposed of these claims on a de novo 
basis and has found them not well grounded.  The Board has 
jurisdiction to consider the issue of well groundedness 
because that issue is part of the same "matter" of whether 
the appellant is entitled to reopen a claim for service 
connection for disabilities at issue.  See Bernard v. Brown, 
4 Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  In new and material claims, there are three 
sequential steps that must be followed in analyzing the 
claim:  (1) determining whether under the criteria set forth 
in 38 C.F.R. § 3.156(a), the claimant has presented new and 
material evidence; (2) if new and material evidence has been 
submitted, the claim is reopened, and then it must be 
determined whether, based upon all the evidence of record in 
support of the claim, and presuming its credibility, the 
claim as reopened is well grounded; (3) if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been satisfied.  See Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  

When the Board has dealt with an issue that has not been 
addressed by the RO, consideration must be given to whether 
the appellant will be prejudiced by the Board's consideration 
of the issue in the first instance.  See Bernard v. Brown, 
supra.  In this regard the Board notes that the RO in a 
Supplemental Statement of the Case dated in March 2000 
informed the veteran that there was no indication of a right 
leg or right shoulder condition shown to be related to 
service or a nervous condition diagnosed and shown to have a 
relationship to service.  Although the RO furnished the 
veteran with the legal requirements for service connection on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well grounded legal criteria.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Thus, the Board is 
satisfied that its disposition of the veteran's claims have 
not resulted in prejudice to the veteran.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connected for a right leg disorder, 
a right shoulder disorder, and a nervous condition in that 
there is no evidence of a current diagnosis for respective 
disorders.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

The petition to reopen the claim for service connection for a 
low back disability is granted, and the claim is hereby 
reopened.  

As evidence of a well-grounded claim for service connection 
for a low back disability has been submitted, the appeal is 
allowed to this extent.  

In the absence of evidence of well-grounded claims, the 
claims for service connection for a right leg disorder, right 
shoulder disorder, and a nervous condition are denied.  


REMAND

As the veteran's claim for service connection for a low back 
disability is well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Here, a medical opinion following examination and review of 
the veteran's records may be appropriate, since the extent 
that Dr. Parisi considered the veteran's documented medical 
history is unknown.  If such is conducted, the VA physician 
should examine the veteran in order to obtain a medical 
opinion concerning the dispositive question of the nature and 
etiology of the veteran's low back disability.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  However, prior to 
scheduling the veteran to undergo VA examination, the RO 
should obtain and associate with the claims file all 
outstanding pertinent treatment records from any appropriate 
VA facility(ies) and any and all other sources identified by 
the veteran.

In addition, the veteran testified that he was denied 
enlistment in the Reserve at Fort Tilden in the early 1970s 
because of his back disability.  The Board notes that those 
records have not been associated with the veteran's claims 
file.  

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of any 
Reserve medical records pertaining to the 
veteran at Fort Tilden dated in the early 
1970s, with special attention to any X-
rays of the spine.  

2.  The RO should obtain and associate 
with the record all outstanding records 
of pertinent medical treatment from all 
health care providers, VA and private, 
and any other source or facility 
identified by the veteran, who have 
treated him for the claimed low back 
disability since service.  The aid of the 
veteran and his representative in 
securing such records should be enlisted, 
as needed.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
indicated in the claims file.

3.  Dr. Luigi Parisi should be requested 
to provide copies of any records of 
treatment of the veteran which he has not 
submitted to date.  He should also be 
asked to provide the basis of his opinion 
that the veteran's current back 
complaints were linked to the accident in 
service, specifically whether his opinion 
was based on the veteran's history only, 
or whether such resulted after a review 
of the service medical records or other 
documents.  

4.  After associating with the claims 
file any medical records received, the RO 
should determine whether VA orthopedic 
examination to determine the extent and 
likely etiology of the claimed low back 
disability is warranted.  If so, all 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
file, to include a complete copy of this 
REMAND, must be furnished to, and 
reviewed by, the examiner.

Based on his/her examination of the 
veteran, and review of the case, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from a 
low back disability due to disease or 
injury which was incurred in or 
aggravated by service.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed (to include, as 
necessary, citation to specific evidence 
of record) in a typewritten report.

5.  The RO should review the claims file 
to ensure full compliance with the terms 
of this REMAND.  If any requested action 
is not undertaken, or is taken in a 
deficient manner, immediate corrective 
action should be undertaken.

6.  After completion of the requested 
development, and after completion of any 
other development deemed warranted by 
the record, the RO should readjudicate 
the claim on a de novo basis in light of 
all evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

7.  If the benefits sought by the 
veteran are not granted to his 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to submit evidence and 
arguments in response thereto, prior to 
the case being returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



